Cassoday, J.
No objection is made against the action being brought by and in the name of the county judge. In fact, the statute expressly authorized the action to be so brought. Sec. 4015, R. S. The appeal appears to have been taken upon the theory that the cause of action sought to be alleged in the complaint was a failure of the adminis-tratrix to comply with subd. 1 of sec. 4014, R. S., but that the complaint is insufficient for that purpose, since it fails to allege that she had been ordered by the county court to pay any of the creditors or claims therein named, or that any demand had been made upon her to pay the same by any of said creditors or otherwise. This, however, is a misapprehension of the theory of the complaint. The cause of action alleged, manifestly, is that the several creditors named in the complaint are aggrieved by the administra-trix’s maladministration of the estate in failing to perform the duties imposed upon her by the statutes; that is to say, in failing to make and return any inventory of the estate which came into her possession, within the time prescribed, or at all (sec. 3821); and also in failing to administer said estate as mentioned in the foregoing statement. Such failures operated as a breach of the conditions of the bond, *397and authorized a recovery under the third subdivision of sec. 4014.
By the Court.— The judgment of the circuit court is affirmed.